Exhibit 10.8

THIRD AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 30th day of September 2013 (the “Supplemental
Effective Date”), by and between SILICON VALLEY BANK (“Bank”), MARIN SOFTWARE
INCORPORATED, a Delaware corporation (“Marin”) whose address is 123 Mission
Street, 25th Floor, San Francisco, California 94105, MARIN SOFTWARE LIMITED, a
company registered under the laws of England and Wales (“Marin Ltd”), and MARIN
SOFTWARE LIMITED, a company incorporated in Ireland (“Marin Ireland”; and
together with Marin and Marin Ltd, individually and collectively, the
“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of December 9, 2011 (as the same may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to extend the
Revolving Line Maturity Date and make certain other revisions to the Loan
Agreement as more fully set forth herein.

D. Although Bank is under no obligation to do so, Bank is willing to extend the
Revolving Line Maturity Date and amend certain provisions of the Loan Agreement,
all on the terms and conditions set forth in this Agreement, so long as Borrower
complies with the terms, covenants and conditions set forth in this Agreement in
a timely manner.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.1 (Revolving Advances). Section 2.1.1(a) of the Loan Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:

(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make Advances not exceeding the Availability



--------------------------------------------------------------------------------

Amount. Each LIBOR Advance, if any, must be in an aggregate principal amount of
not less than One Million Dollars ($1,000,000) or a whole multiple of One
Million Dollars ($1,000,000) in excess thereof. Amounts borrowed hereunder may
be repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.

2.2 Section 2.6 (Payment of Interest on the Credit Extensions). Section 2.6 of
the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

2.6 Payment of Interest on the Credit Extensions.

(a) Interest; Payment. Subject to Section 2.6(f), each Advance shall bear
interest on the outstanding principal amount thereof from the date when made,
continued or converted until paid in full at a rate per annum equal to (i) for
Prime Rate Advances, the Prime Rate plus the applicable Prime Rate Margin, and
(ii) for LIBOR Advances, the LIBOR Rate plus the applicable LIBOR Rate Margin.
On and after the expiration of any Interest Period applicable to any LIBOR
Advance outstanding on the date of occurrence of an Event of Default or
acceleration of the Obligations, the amount of such LIBOR Advance shall, during
the continuance of such Event of Default or after acceleration, bear interest at
a rate per annum equal to the Prime Rate plus five percent (5.00%). Pursuant to
the terms hereof, interest on each Advance shall be paid in arrears on each
Interest Payment Date. Interest shall also be paid on the date of any prepayment
of any Advance pursuant to this Agreement for the portion of any Advance so
prepaid and upon payment (including prepayment) in full thereof. All accrued but
unpaid interest on the Advances shall be due and payable on the Revolving Line
Maturity Date.

(b) Equipment Advances. Subject to Section 2.6(f), the principal amount
outstanding for each (i) Equipment Advance shall accrue interest at a fixed per
annum rate equal to five and one half of one percent (5.50%) and
(ii) Supplemental Equipment Advance shall accrue interest at a fixed per annum
rate equal to three percent (3.00%), which interest shall be payable monthly in
accordance with Section 2.6(g) below.

(c) Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change.

(d) LIBOR Advances. The interest rate applicable to each LIBOR Advance shall be
determined in accordance with Section 3.5(a) hereunder. Subject to Sections 3.6
and 3.7, such rate shall apply during the entire Interest Period applicable to
such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.

(e) Computation of Interest. Any interest hereunder will accrue from day to day
and is calculated on the basis of the actual number of days elapsed and a year
of 360 days in the case of any Credit Extension outstanding in any Currency
other than

 

2



--------------------------------------------------------------------------------

Pounds Sterling, and a year of 365 days in respect of any Credit Extension
outstanding in Pounds Sterling. In computing interest on any Credit Extension,
the date of the making of such Credit Extension shall be included and the date
of payment shall be excluded; provided, however, that if any Credit Extension is
repaid on the same day on which it is made, such day shall be included in
computing interest on such Credit Extension.

(f) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.0%) above the rate that is otherwise applicable
thereto (the “Default Rate”). Fees and expenses which are required to be paid by
Borrower pursuant to the Loan Documents (including, without limitation, Bank
Expenses) but are not paid when due shall bear interest until paid at a rate
equal to the highest rate applicable to the Obligations. Payment or acceptance
of the increased interest rate provided in this Section 2.6(f) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.

(g) Payment; Interest Computation. Interest with respect to Equipment Advances
is payable monthly on the last calendar day of each month and shall be computed
on the basis of a 360-day year for the actual number of days elapsed. In
computing interest, (i) all payments received after 12:00 p.m. Pacific time on
any day shall be deemed received at the opening of business on the next Business
Day, and (ii) the date of the making of any Credit Extension shall be included
and the date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.

2.3 Section 2.7 (Fees). Section 2.7 of the Loan Agreement is hereby amended by
adding Sections 2.7(h) in its entirety immediately after Section 2.7(g) of the
Loan Agreement as follows:

(h) 2013 Revolving Commitment Fee. A fully earned, non-refundable commitment fee
of Thirty-Seven Thousand Seven Hundred Fifty Dollars ($37,500) (the “2013
Revolving Commitment Fee”) shall be paid to Bank on July 31, 2014.

2.4 Section 3.4 (Procedures for Borrowing). Section 3.4(a) of the Loan Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:

3.4 Procedures for Borrowing.

(a) Advances.

(i) Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, an Advance shall be made upon
Borrower’s irrevocable written notice delivered to Bank by electronic mail in
the form of a Notice of Borrowing executed by an Authorized Signer or without
instructions if any Advances is necessary to meet Obligations which have become
due. Such Notice of

 

3



--------------------------------------------------------------------------------

Borrowing must be received by Bank prior to 12:00 p.m. Pacific time, (i) at
least three (3) Business Days prior to the requested Funding Date, in the case
of any LIBOR Advance, and (ii) on the requested Funding Date, in the case of a
Prime Rate Advance, specifying: (1) the amount of the Advance; (2) the Currency
in which such Advance shall be denominated; (3) the requested Funding Date;
(4) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances; and (5) the duration of the Interest Period applicable to any such
LIBOR Advances included in such notice; provided that if the Notice of Borrowing
shall fail to specify the duration of the Interest Period for any Advance
comprised of LIBOR Advances, such Interest Period shall be one (1) month. In
addition to such Notice of Borrowing, Borrower must promptly deliver to Bank by
electronic mail a completed Transaction Report executed by an Authorized Signer
together with such other reports and information, including without limitation,
sales journals, cash receipts journals, accounts receivable aging reports, as
Bank may request in its sole discretion.

(ii) On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account denominated in the same Currency as the Currency
requested with respect to the Advance and, subsequently, shall transfer such
proceeds by wire transfer to such other account as Borrower may instruct in the
Notice of Borrowing. No Advances shall be deemed made to Borrower, and no
interest shall accrue on any such Advance, until the related funds have been
deposited in the applicable Designated Deposit Account.

2.5 Section 3 (Conditions of Loans). Section 3 of the Loan Agreement is hereby
amended by adding Sections 3.5, 3.6 and 3.7 in their entirety immediately after
Section 3.4 of the Loan Agreement as follows:

3.5 Conversion and Continuation Elections.

(a) So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, Borrower may, upon irrevocable
written notice to Bank:

(1) elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;

(2) elect to continue on any Interest Payment Date any LIBOR Advances maturing
on such Interest Payment Date; or

(3) elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date into Prime Rate Advances.

(b) Borrower shall deliver a Notice of Conversion/Continuation by electronic
mail to be received by Bank prior to 12:00 p.m. Pacific time (i) at least three
(3) Business Days in advance of the Conversion Date or Continuation Date, if any
Advances are to be converted into or continued as LIBOR Advances; and (ii) on
the Conversion Date, if any Advances are to be converted into Prime Rate
Advances, in each case specifying the:

 

4



--------------------------------------------------------------------------------

(1) proposed Conversion Date or Continuation Date;

(2) aggregate amount of the Advances to be converted or continued;

(3) nature of the proposed conversion or continuation; and

(4) if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances or request to convert a LIBOR Advance into
a Prime Rate Advance, Borrower shall be deemed to have elected for any such
Dollar Advances, to convert such LIBOR Advances into Prime Rate Advances.

(d) Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceeds the lesser of the Revolving Line or
the Borrowing Base. Borrower agrees to pay Bank, upon demand by Bank (or Bank
may, at its option, debit the Designated Deposit Account or any other account
Borrower maintains with Bank) any amounts required to compensate Bank for any
loss (including loss of anticipated profits), cost, or expense to the extent
actually incurred by Bank, as a result of the conversion of LIBOR Advances to
Prime Rate Advances pursuant to this Section 3.5(d).

(e) Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.

3.6 Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such

 

5



--------------------------------------------------------------------------------

LIBOR Advance on the basis provided for in the definition of LIBOR, Bank shall
on such date give notice (by facsimile or by telephone confirmed in writing) to
Borrower of such determination, whereupon (i) no Advances may be made as, or
converted to, LIBOR Advances until such time as Bank notifies Borrower that the
circumstances giving rise to such notice no longer exist, and (ii) any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrower with respect to
LIBOR Advances in respect of which such determination was made shall be deemed
to be rescinded by Borrower.

(c) Compensation for Breakage or Non-Commencement of Interest Periods. If
(i) for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.7(c) and
3.7(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advance does not occur on a date specified in a Notice of Borrowing or a
Notice of Conversion/Continuation, as the case may be, or (ii) any complete or
partial principal payment or reduction of a LIBOR Advance, or any conversion of
any LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, Borrower shall compensate Bank,
upon written request by Bank, for all losses and expenses to the extent actually
incurred by Bank in an amount equal to the excess, if any, of:

(A) the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from
(y) the date of such failure to borrow, convert or continue as provided in
clause (i) above, or the date of such payment, reduction or conversion as
provided in clause (ii) above, as the case may be, to (z) in the case of a
failure to borrow, convert or continue as provided in clause (i) above, the last
day of the Interest Period that would have commenced on the date of such
borrowing, conversion or continuing but for such failure, and in the case of a
payment, reduction or conversion prior to the last day of an Interest Period
applicable to a LIBOR Advance as provided in clause (ii) above, the last day of
such Interest Period, in each case at the applicable rate of interest or other
return for such LIBOR Advance(s) provided for herein (excluding, however, the
LIBOR Rate Margin included therein, if any), over

(B) the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.

Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error.

 

6



--------------------------------------------------------------------------------

(d) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.6 and under Section 3.7 shall be made as
though Bank had actually funded each relevant LIBOR Advance through the purchase
of a Eurodollar deposit bearing interest at the rate obtained pursuant to the
definition of LIBOR Rate in an amount equal to the amount of such LIBOR Advance
and having a maturity comparable to the relevant Interest Period; provided,
however, that Bank may fund each of its LIBOR Advances in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this Section 3.6 and under Section 3.7.

(e) LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and
(ii) subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.

3.7 Additional Requirements/Provisions Regarding LIBOR Advances.

(a) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any LIBOR Advances relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.7(a). Determinations and allocations by Bank for purposes of this
Section 3.7(a) of the effect

 

7



--------------------------------------------------------------------------------

of any Regulatory Change on its costs of maintaining its obligations to make
LIBOR Advances, of making or maintaining LIBOR Advances, or on amounts
receivable by it in respect of LIBOR Advances, and of the additional amounts
required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.

(b) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within five
(5) days after demand by Bank, Borrower shall pay to Bank such additional amount
or amounts as will compensate Bank for such reduction. A statement of Bank
claiming compensation under this Section 3.7(b) and setting forth the additional
amount or amounts to be paid to it hereunder shall be conclusive absent manifest
error.

Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to this Section 3.7(b) for any amounts
incurred more than sixth (6) months prior to the date that Bank notifies
Borrower of Bank’s intention to claim compensation therefor; provided that if
the circumstances giving rise to such claim have a retroactive effect, then such
sixth-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower arising pursuant to this Section 3.7(b)
shall survive the Revolving Line Maturity Date, the termination of this
Agreement and the repayment of all Obligations.

(c) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately reflect the cost to Bank of lending the LIBOR
Advances, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Advances shall
terminate; provided, however, LIBOR Advances shall not terminate if Bank and
Borrower agree in writing to a different interest rate applicable to LIBOR
Advances.

(d) If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.6(c)(ii)). Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrower pursuant to a Notice of

 

8



--------------------------------------------------------------------------------

Borrowing or a Notice of Conversion/Continuation, Borrower shall have the
option, subject to the provisions of Section 3.6(c)(ii), to (i) rescind such
Notice of Borrowing or Notice of Conversion/Continuation by giving notice (by
facsimile or by telephone confirmed in writing) to Bank of such rescission on
the date on which Bank gives notice of its determination as described above, or
(ii) modify such Notice of Borrowing or Notice of Conversion/Continuation to
obtain a Prime Rate Advance or to have outstanding Advances converted into or
continued as Prime Rate Advances by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such modification on the date on which Bank
gives notice of its determination as described above.

2.6 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2 of
the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

6.2 Financial Statements, Reports, Certificates.

Provide Bank with the following:

(a) a Transaction Report (and any schedules related thereto), in the event that
Borrower’s Net Cash is less than Fifty Million Dollars (the “Net Cash
Threshold”) and provided no Event of Default has occurred and is continuing, no
later than thirty (30) days after the end of each month;

(b) in the event that Borrower’s Net Cash is (i) greater than the Net Cash
Threshold and there are outstanding Obligations, within five (5) days of filing
its Form 10-Q with the SEC, but no later than fifty (50) days after the end of
each fiscal quarter, and (ii) less than the Net Cash Threshold and there are
outstanding Obligations, no later than thirty (30) days after the end of each
month, (A) accounts receivable agings, aged by invoice date, for the applicable
period, (B) accounts payable agings for the applicable period, aged by invoice
date, and outstanding or held check registers, if any, (C) reconciliations of
accounts receivable agings for the applicable period (aged by invoice date),
transaction reports and general ledger, and (D) Borrower’s Deferred Revenue
report in form satisfactory to Bank in its sole discretion, but reasonable
discretion; provided, however, notwithstanding the foregoing requirements of
this Section 6.2(b), in the event Borrower’s Net Cash is (i) greater than the
Net Cash Threshold and there are no outstanding Obligations, and (ii) less than
the Net Cash Threshold and there are no outstanding Obligations, Borrower will
not be required to provide the reports in clauses (A) through (D) of this
Section and no Advances shall be made under this Agreement until such time as
Borrower shall provide to Bank the reports in clauses (A) through (D) not less
than thirty (30) days prior to the request for an Advance;

(c) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated and consolidating balance sheet
and income statement covering Borrower’s consolidated and consolidating
operations for such month certified by a Responsible Officer and in a form
acceptable to Bank (the “Monthly Financial Statements”);

 

9



--------------------------------------------------------------------------------

(d) within thirty (30) days after the last day of each month and together with
the Monthly Financial Statements, a duly completed Compliance Certificate signed
by a Responsible Officer, certifying that as of the end of such month, Borrower
was in full compliance with all of the terms and conditions of this Agreement,
and setting forth calculations showing compliance with the financial covenants
set forth in this Agreement and such other information as Bank shall reasonably
request, including, without limitation, a statement that at the end of such
month there were no held checks;

(e) [Reserved];

(f) as soon as available, but no later than forty-five (45) days after the end
of each fiscal year approval by the Board of Directors, (A) a business forecast
for the following fiscal year (including quarterly projected balance sheets,
income statements, and cash flow statements) for the following fiscal year and
(B) Board approved financial projections for the following fiscal year,
commensurate in form and substance with those provided to Borrower’s venture
capital investors;

(g) As soon as available, within five (5) days of filing its Form 10-K with the
SEC, but no later than ninety (90) days after the last day of Borrower’s fiscal
year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Bank in its reasonable discretion;

(h) as soon as available, within five (5) days of filing its Form 10-Q with the
SEC, and in any event within fifty (50) days after the end of each fiscal
quarter of Borrower, company prepared consolidated balance sheet and income
statement covering Borrower’s and each of its Subsidiary’s operations for such
quarter certified by a Responsible Officer and in a form acceptable to Bank (the
“Quarterly Financial Statements”);

(i) within five (5) days of filing, copies of all periodic and other reports,
proxy statements and other materials filed by Borrower with the SEC, any
Governmental Authority succeeding to any or all of the functions of the SEC or
with any national securities exchange, or distributed to its shareholders, as
the case may be. Documents required to be delivered pursuant to the terms hereof
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on Borrower’s website on the Internet at Borrower’s
website address;

(j) within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;

 

10



--------------------------------------------------------------------------------

(k) prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, Two
Hundred Fifty Thousand Dollars ($250,000) or more; and

(l) other financial information reasonably requested by Bank.

2.7 Section 6.3 (Accounts Receivable). Section 6.3(c) of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts, unless and until an Event of Default has occurred and is continuing.
Bank shall require that all proceeds of Accounts from Account Debtors which have
their principal place of business in the United States be deposited by Borrower
into a lockbox account, or such other “blocked account” as specified by Bank,
pursuant to a blocked account agreement in such form as Bank may specify in its
good faith business judgment. Whether or not an Event of Default has occurred
and is continuing, Borrower shall immediately deliver all payments on and
proceeds of such Accounts to an account maintained with Bank to be applied
(i) prior to an Event of Default, pursuant to the terms of Section 2.8(b)
hereof, and (ii) after the occurrence and during the continuance of an Event of
Default, pursuant to the terms of Section 9.4 hereof. Provided no Event of
Default has occurred and is continuing and Borrower maintains a static loan
balance under the Revolving Line, funds in the blocked account will be remitted
to Borrower’s Designated Deposit Account.

2.8 Section 6.9 (Financial Covenants). Section 6.9 of the Loan Agreement is
hereby amended by deleting it in its entirety and replacing it with the
following:

6.9 Financial Covenants.

Maintain at all times, to be tested as of the last day of each quarter, unless
otherwise noted, on a consolidating basis with respect to Borrower and its
Subsidiaries

(a) Minimum Quarterly Recurring Revenue. Commencing with the quarter ending
June 30, 2013, and as of the last day of each quarter thereafter, for the
trailing three (3) month period then ended, minimum Quarterly Recurring Revenue
of at least (i) Fifteen Million Dollars ($15,000,000) at all times that
Borrower’s unrestricted cash on balance sheet exceeds Fifty Million Dollars
($50,000,000) or (ii) the following amounts at the following times at all times
that Borrower’s unrestricted cash on balance sheet is less than Fifty Million
Dollars ($50,000,000):

 

Quarter Ending

   Minimum Quarterly
Recurring Revenue  

June 30, 2013

   $ 15,500,000   

September 30, 2013

   $ 17,500,000   

December 31, 2013

   $ 19,500,000   

March 31, 2014

   $ 19,500,000   

 

11



--------------------------------------------------------------------------------

Commencing with the quarter ending June 30, 2014, Borrower’s minimum Quarterly
Recurring Revenue is subject to change based on Borrower’s annual financial
projections approved by Borrower’s Board of Directors for the December 31, 2014
fiscal year and delivered to Bank no later than February 14, 2014, which shall
be equal to or greater than seventy-five percent (75%) of Borrower’s projected
performance for each such quarter, as determined by Bank in its sole discretion
(the “2014 MRR Covenant”). Borrower’s failure to reach an agreement with Bank on
the 2014 MRR Covenant and to execute and deliver to Bank an amendment to this
Agreement on or by May 15, 2014 shall constitute an immediate Event of Default
under this Agreement.

(b) Adjusted Quick Ratio. Maintain at all times, to be tested as of the last day
of each month on a consolidating basis with respect to Borrower and its
Subsidiaries an Adjusted Quick Ratio of at least 1.50 to 1.00 at all times that
Borrower’s unrestricted cash on balance sheet is less than Fifty Million Dollars
($50,000,000).

2.1 Section 12 (Termination Prior to Revolving Line Maturity Date). Section 12.1
of the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:

12.1 Termination Prior to Revolving Line Maturity Date.

This Agreement may be terminated prior to the Revolving Line Maturity Date by
Borrower, effective three (3) Business Days after written notice of termination
is given to Bank. Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until Borrower fully satisfies its
Obligations. If such termination is at Borrower’s election or at Bank’s election
due to the occurrence and continuance of an Event of Default, Borrower shall pay
to Bank, in addition to the payment of any other expenses or fees then-owing, a
termination fee in an amount equal to (i) One Hundred Fifty Thousand Dollars
($150,000) if such termination occurs prior to July 31, 2014 and
(ii) Seventy-Five Thousand Dollars ($75,000) if such termination occurs on or
after July 31, 2014, provided, that no termination fee shall be charged if the
credit facility hereunder is replaced with a new facility from another division
of Bank.

2.2 Section 13 (Definitions).

(a) The following terms and their respective definitions set forth in
Section 13.1 of the Loan Agreement are hereby amended by deleting them in their
entirety and replacing them with the following:

“Authorized Signer” is any individual listed in Borrower’s Borrowing Resolution
who is authorized to execute the Loan Documents, including any Notice of
Borrowing or other Advance request, on behalf of Borrower.

 

12



--------------------------------------------------------------------------------

“Business Day” is any day that is not a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.

“Closed Accounts” are, during any calendar quarter, the number of customer
Accounts that are closed, cancelled, or otherwise terminated.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).

“Revolving Line” is an Advance or Advances in an amount equal to Fifteen Million
Dollars ($15,000,000).

“Revolving Line Maturity Date” is July 31, 2015.

(b) The following terms and their respective definitions are hereby added in
alphabetical order to Section 13.1 of the Loan Agreement:

“Adjusted Quick Ratio” means, as of the date of determination, a ratio of Quick
Assets to Current Liabilities.

“Continuation Date” means any date on which Borrower continues a LIBOR Advance
into another Interest Period.

“Conversion Date” means any date on which Borrower converts a Prime Rate Advance
to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

“Current Liabilities” are all obligations and liabilities of Borrower to Bank,
plus, without duplication, the aggregate amount of Borrower’s Total Liabilities
that mature within one (1) year (excluding all Deferred Revenue).

“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance and, with respect to
Prime Rate Advances, the last day of each month (or, if that day of the month
does not fall on a Business Day, then on the first Business Day following such
date), and each date a Prime Rate Advance is converted into a LIBOR Advance to
the extent of the amount converted to a LIBOR Advance.

 

13



--------------------------------------------------------------------------------

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one, two, or three months thereafter, in each case as Borrower
may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.0001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

“LIBOR Rate Margin” is three hundred (300) basis points.

“Net Cash Threshold” is defined in Section 6.2(a).

 

14



--------------------------------------------------------------------------------

“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.4(a), substantially in the form of Exhibit G, with appropriate
insertions.

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit H, with
appropriate insertions.

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

“Prime Rate Margin” is one quarter of one percent (.25%).

“Quarterly Recurring Revenue” means, for any period as at any date of
determination, the sum of the aggregate value of all (a) billed Accounts of
Borrower for such period taken as a single accounting period under GAAP, plus
(b) quarterly services performed by the Borrower on all service contracts for
billed Accounts, as reported by Borrower in its Quarterly Financial Statements
delivered to the Bank pursuant to Section 6.2(h), minus (c) Closed Accounts,
minus (d) one-time credits applied to any of Borrower’s Accounts.

“Quick Assets” is, on any date, Borrower’s and its Subsidiaries’ consolidated,
unrestricted cash and Cash Equivalents, net billed accounts receivable
(including earned but unbilled accounts that are expected to be billed within
five (5) days of month-end) and short and long-term investments determined
according to GAAP.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s and its Subsidiaries’ consolidated
balance sheets, including all Indebtedness and all Subordinated Debt, but
excluding all Deferred Revenue.

 

15



--------------------------------------------------------------------------------

3. Compliance Certificate. The Compliance Certificate attached to the Loan
Agreement as Exhibit B is replaced in its entirety with the Compliance
Certificate attached hereto as Exhibit B. From and after the Supplemental
Effective Date, all references in the Loan Agreement to the Compliance
Certificate shall mean the Compliance Certificate in the form attached hereto as
Exhibit B.

4. Notice of Borrowing. From and after the Supplemental Effective Date,
Exhibit G (Form of Notice of Borrowing) is hereby added to the Loan Agreement in
its entirety in the form attached hereto as Exhibit G. From and after the
Supplemental Effective Date, all references in the Loan Agreement to the Notice
of Borrowing shall mean the Loan Supplement in the form attached hereto as
Exhibit G.

5. Notice of Conversion/Continuation. From and after the Supplemental Effective
Date, Exhibit H (Form of Notice of Conversion/Continuation) is hereby added to
the Loan Agreement in its entirety in the form attached hereto as Exhibit H.
From and after the Supplemental Effective Date, all references in the Loan
Agreement to the Notice of Conversion/Continuation shall mean the Loan
Supplement in the form attached hereto as Exhibit H.

6. Limitation of Amendments.

6.1 The amendments set forth in Sections 2, 3, 4, and 5 above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

6.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

6.3 In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

7. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

7.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

16



--------------------------------------------------------------------------------

7.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

7.3 The organizational documents of Borrower delivered to Bank on the
Supplemental Effective Date remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

7.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

7.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

7.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

7.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

8. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

17



--------------------------------------------------------------------------------

10. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto and
(b) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment.

[Signatures Appear on the Following Page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK SILICON VALLEY BANK By:   /s/ Ryan Edwards   Title: Vice President BORROWER
MARIN SOFTWARE INCORPORATED By:   /s/ Christopher Lien   Title: CEO MARIN
SOFTWARE LIMITED By:   /s/ Christopher Lien   Title: Director MARIN SOFTWARE
LIMITED By:   /s/ John Kaelle   Title: Director